United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1412
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Leonzo Harvey,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 24, 2010
                                Filed: October 12, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Leonzo
Harvey pleaded guilty to conspiring to distribute cocaine base in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. The district court1 sentenced Harvey to the
statutory minimum prison term of 120 months and 8 years of supervised release. On
appeal, counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the plea and appeal waiver were not



      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
knowing and voluntary, Harvey’s sentence was unreasonable, and trial counsel was
ineffective.

       We will enforce the appeal waiver in this case because the record shows that
Harvey entered into both the plea agreement and the waiver knowingly and
voluntarily; further, this appeal falls within the scope of the waiver, and enforcing the
appeal waiver would not result in a miscarriage of justice. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal waiver
and dismiss appeal where it falls within scope of waiver, both plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case). We decline to consider
the ineffective-assistance claim on direct appeal. See United States v. Cain, 134 F.3d
1345, 1352 (8th Cir. 1998) (ineffective-assistance claim should be raised in 28 U.S.C.
§ 2255 motion).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss the
appeal.
                     ______________________________




                                          -2-